DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 8, 14-15, 17-21, and 25 rejected under 35 U.S.C. 103 as being unpatentable over McAndrew et al. (GB 2560932A) in view of Kwon (KR 20120008561A).
	Per claim 1, McAndrew teaches a kit (“kit”, pg. 6, line 26), comprising: an arm (i.e. “shelf”, pg. 1, line 2 of McAndrew) configured to be coupled to a refrigerator (pg. 1, lines 2-3 of McAndrew); and a bracket (1) that includes an engagement section (2) configured to be coupled to an air curtain guide, but fails to explicitly teach the bracket including a protrusion configured to engage the through-hole to form a hinged connection with the arm.  
	However, Kwon teaches display kit including an arm (40) including a through-hole (42), and a bracket-protrusion (50-41) configured to engage the through-hole (42) to form a hinged connection with the arm (40) for allowing a shelf supported on the arm to be easily cleaned (pg. 3, last para. of translation of Kwon).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an arm including a through-hole, and a bracket and a protrusion configured to engage a through-hole to form a hinged connection with an arm, as taught by Kwon in the invention of McAndrew, in order to advantageously allow a shelf supported on the arm to be easily cleaned (pg. 3, last para. of translation of Kwon).
Regarding the bracket including the protrusion, per MPEP 2144.02, section V, paragraph B, “the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the bracket with the protrusion in order to advantageously reduce the number of parts in the assembly, thereby reducing assembly time and assembly cost.
	Per claim 3, McAndrew, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, McAndrew, as modified, teaches wherein the engagement section of the bracket is configured to receive the air curtain guide by way of a snap-fit action (“snap-fit action”, pg. 7, line 1 of McAndrew).  
	Per claim 4, McAndrew, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, McAndrew, as modified, teaches wherein the engagement section (2) of the bracket includes a first recess (4) configured to mate with a first edge of the air curtain guide and a second recess (5) configured to mate with a second edge of the air curtain guide opposite the first edge of the air curtain guide (see figure 1A).  
	Per claim 8, McAndrew, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, McAndrew, as modified, teaches a mounting portion (3) of the bracket the bracket (1) and the bracket, including the engagement section (2) and the mounting section (3), is monolithically formed (see figure 1A) but fails to explicitly teach the protrusion being formed on the mounting portion of the bracket.
	However, Kwon teaches display kit including protrusion (41) on a mounting portion (portion of 50 that 41 protrudes through when assembled) for allowing a shelf supported on the arm to be easily cleaned (pg. 3, last para. of translation of Kwon).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a protrusion on a mounting portion, as taught by Kwon in the invention of McAndrew, in order to advantageously allow a shelf supported on the arm to be easily cleaned (pg. 3, last para. of translation of Kwon).
Regarding the protrusion being formed on the mounting portion, per MPEP 2144.02, section V, paragraph B, “the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the protrusion formed on the mounting portion in order to advantageously reduce the number of parts in the assembly, thereby reducing assembly time and assembly cost.
	Per claim 14, McAndrew, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, McAndrew, as modified, fails to explicitly teach wherein the protrusion is rotatable within the through-hole.  However, Kwon teaches a display shelf bracket wherein a protrusion (41) is rotatable within a through-hole (42) for allowing a shelf supported on the arm to be easily cleaned (pg. 3, last para. of translation of Kwon).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a protrusion rotatable within a through-hole, as taught by Kwon in the invention of McAndrew, in order to advantageously allow a shelf supported on the arm to be easily cleaned (pg. 3, last para. of translation of Kwon).
	Per claim 15, McAndrew, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, McAndrew, as modified, teaches wherein: the protrusion is a first protrusion; the through-hole is a first through-hole; and the arm but fails to explicitly teach  the arm includes a second through-hole; and the bracket includes a second protrusion configured to engage the second through-hole.
However per MPEP 2144, section VI, paragraph B, a “mere duplication of parts has no patentable significance unless a new and unexpected result is produced”.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the arm include a second through-hole; and the bracket include a second protrusion configured to engage the second through-hole in order to advantageously provide added support to a shelf.
	Per claim 17, McAndrew, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, McAndrew, as modified, teaches wherein the bracket is constructed of at least one of: nylon, glass-injected nylon, polyethylene, polyvinyl chloride, polypropylene, acrylic, polycarbonate, polyethylene, polyethylene terephthalate, or polyethylene terephthalate glycol- modified (pg. 3, lines 22-25).  
	Per claim 18, McAndrew, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, McAndrew, as modified, fails to explicitly teach wherein the arm is made of a metal or a metal alloy.  However, the examiner takes OFFICIAL NOTICE that metal or metal alloys are old and well known materials used to make arms for its strength and durability.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the arm made of a metal or metal alloy in order to advantageously provide a strong and durable arm.
	Per claim 19, McAndrew, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, McAndrew, as modified, fails to explicitly teach wherein the bracket is constructed of at least one of aluminum, iron, steel, or stainless steel.  However, the examiner takes OFFICIAL NOTICE that aluminum, iron, steel, or stainless steel are old and well known materials used to make brackets for its strength and durability.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the bracket made of a metal or metal alloy in order to advantageously provide a strong and durable a bracket.
	Per claims 20-21, McAndrew teaches a kit comprising an arm (i.e. “shelf”, pg. 1, line 2 of McAndrew) configured to be coupled to a refrigerator (pg. 1, lines 2-3 of McAndrew); a bracket (1) configured to form a connection with the arm to couple the air curtain guide to the arm but fails to explicitly teach the bracket forming a hinged connection with the arm and a locking mechanism, the locking mechanism configured to transition between a first state in which the bracket and arm are prevented from moving relative to one another and a second state in which the bracket and arm are movable relative to one another, the locking mechanism including a protrusion on the bracket and a recess in the arm such that the protrusion is configured to releasably engage the recess (claim 20), the recess includes a through-hole; and the protrusion is configured to engage the through-hole to form a hinged connection (claim 21).  
	However, Kwon teaches display kit including an arm (40) and a bracket (50) configured form a hinged connection with the arm (40) and a locking mechanism (50 and 41) configured to transition between a first state (see figure 6a/b) in which the bracket and arm are prevented from moving relative to one another (see figure 6a/b) and a second state in which the bracket and arm are movable relative to one another (see figure 6a/b), the locking mechanism (41 and 42) including a protrusion (41) (when 41 is assembled 41 is considered a protrusion from the bracket) and a recess (42) in the arm such that the protrusion is configured to releasably engage the recess (see figure 6a/b) (claim 20), the recess (42) includes a through-hole (see figure 5); and the protrusion is configured to engage the through-hole to form a hinged connection (see figure 6a/b) (claim 21) for allowing a shelf supported on the arm to be easily cleaned (pg. 3, last para. of translation of Kwon).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an arm and a bracket configured form a hinged connection with the arm and a locking mechanism configured to transition between a first state in which the bracket and arm are prevented from moving relative to one another and a second state in which the bracket and arm are movable relative to one another, the locking mechanism including a protrusion and a recess in the arm such that the protrusion is configured to releasably engage the recess (claim 20), the recess includes a through-hole; and the protrusion is configured to engage the through-hole to form a hinged connection (claim 21), as taught by Kwon in the invention of McAndrew, in order to advantageously allow a shelf supported on the arm to be easily cleaned (pg. 3, last para. of translation of Kwon).
	Per claim 25, McAndrew teaches an open-display refrigerator (“open display refrigerators”, pg. 1, line 3), comprising an air curtain guide (“air curtain guide”, pg. 6, lines 25-26), an arm (“shelf”, pg. 1, line 2 of McAndrew) coupled to the open-display refrigerator, and a bracket (1) coupling the air curtain guide to the arm but fails to explicitly teach  the arm including a through hole and the bracket including a protrusion configured to engage the through-hole to form a hinged connection with the arm.
	However, Kwon teaches an open air display including an arm (40) including a through hole (42) and a bracket-protrusion (50 and 41) configured to engage the through hole to form a hinged connection with the arm (see figure 6a/b) for allowing a shelf supported on the arm to be easily cleaned (pg. 3, last para. of translation of Kwon).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an open air display including an arm including a through hole and a bracket-protrusion configured to engage the through hole to form a hinged connection with the arm, as taught by Kwon in the invention of McAndrew, in order to advantageously allow a shelf supported on the arm to be easily cleaned (pg. 3, last para. of translation of Kwon).
Regarding the bracket including the protrusion, per MPEP 2144.02, section V, paragraph B, “the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the bracket with the protrusion in order to advantageously reduce the number of parts in the assembly, thereby reducing assembly time and assembly cost.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McAndrew et al. (GB 2560932A) in view of Kwon (KR 20120008561A) as applied to the claims above and further in view of  Heaney (US 4,224,443).
	Per claim 5, McAndrew, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, McAndrew, as modified, teaches the engagement section of the bracket is configured to be coupled to the air curtain guide but fails to explicitly teach wherein the engagement section of the bracket is configured to be coupled to the air curtain guide by way of a mechanical fastener.  
	However, Heaney teaches a shelf support bracket (48) wherein an engagement section (section of 48 that mounts to 42) of the bracket (48) is configured to be coupled to a wall (48) of a display showcase by way of a mechanical fastener (50) for supporting a shelf in a display case (col. 6, lines 29-43). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a shelf support bracket wherein an engagement section of the bracket (48) is configured to be coupled to a wall (42) of a display showcase by way of a mechanical fastener, as taught by Heaney in the invention of McAndrew, as modified, in order to advantageously support a shelf in a display case (col. 6, lines 29-43).
	When the Heaney mechanical fastener is combined with the engagement section of the bracket is configured to be coupled to the air curtain guide, of McAndrew, as modified, the result is the engagement section of the bracket is configured to be coupled to the air curtain guide but fails to explicitly teach wherein the engagement section of the bracket is configured to be coupled to the air curtain guide by way of a mechanical fastener, as claimed.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McAndrew et al. (GB 2560932A) in view of Kwon (KR 20120008561A) and Heaney (US 4,224,443)as applied to the claims above and further in view of Wirth (US 2019/0142186).
	Per claim 6, McAndrew, as modified, meets the claim limitations as disclosed in the above rejection of claim 5.  Further, McAndrew, as modified, teaches the engagement section of the bracket but fails to explicitly teach the bracket includes a recess configured to receive the mechanical fastener.  
	However, Wirth teaches a showcase shelf support bracket including a recess  (“countersunk”, pg. 7, line 33 of Wirth) configured to receive a mechanical fastener (148) for allowing the fastener to “lie flush” (pg. 7, line 34 of Wirth) with the bracket.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a recess configured to receive a mechanical fastener, as taught by Wirth in the invention of McAndrew, as modified, in order to advantageously allow the mechanical fastener to “lie flush” (pg. 7, line 34 of Wirth) with the bracket, thereby inhibiting a user from snagging the fastener during maintenance and/or repair.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McAndrew et al. (GB 2560932A) in view of Kwon (KR 20120008561A) as applied to the claims above and further in view of  Choi (KR 19990013134U).
	Per claim 9, McAndrew, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, McAndrew, as modified, fails to explicitly teach wherein the bracket is configured to form a hinged connection to the arm by way of a snap-fit action.  
	However, Choi teaches a display shelf bracket (3) wherein the bracket (3) is configured to form a hinged connection to an arm (1a) by way of a snap-fit action (via 10) for preventing the shelf from separating in the display case (Abstract of the translation of Choi).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a bracket configured to form a hinged connection to an arm by way of a snap-fit action, as taught by Choi in the invention of McAndrew, as modified, in order to advantageously prevent the shelf from separating in the display case (Abstract of the translation of Choi).

Claims 26-27 and 29-30 rejected under 35 U.S.C. 103 as being unpatentable over McAndrew et al. (GB 2560932A) in view of Kwon (KR 20120008561A) as applied to the claims above and further in view of  Nagel (US 20130112634).
	Per claims 26-27 and 29-30, McAndrew, as modified, meets the claim limitations as disclosed in the above rejection of claim 25.  Further, McAndrew, as modified, teaches the open display refrigerator fails to explicitly teach a product pusher cassette (located in a product display space of the open-display refrigerator (claim 26), wherein the product pusher cassette includes a product-receiving section and a product-pushing section (claim 27), wherein the product pusher cassette is slidably mounted in the product display space of the refrigerator (claim 29), wherein the arm is positioned below the product pusher cassette (claim 30).
	However, Nagel teaches a refrigerator (“refrigerator”, para. 0039) including a product pusher cassette (“a merchandise pusher tray”, para. 0039) located in a product display space (the product pusher cassette is necessarily located in a product display space) of the refrigerator (claim 26), wherein the product pusher cassette includes a product-receiving section (110, 112, 114) and a product-pushing section (116) (claim 27), wherein the product pusher cassette is slidably mounted in the product display space of the refrigerator (“Pusher 116 is moveable relative to base structure 110”, para. 0042) (claim 29), wherein an arm (146) is positioned below the product pusher cassette (claim 30) for reducing the cost of retail labor (para. 0004) by having a system that automatically pushes the product to a front of a shelf.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a product pusher cassette located in a product display space of the open-display refrigerator (claim 26), wherein the product pusher cassette includes a product-receiving section and a product-pushing section (claim 27), wherein the product pusher cassette is slidably mounted in the product display space of the refrigerator (claim 29), wherein an arm is positioned below the product pusher cassette (claim 30), as taught by Nagel in the invention of McAndrew, as modified, in order to advantageously reduce the cost of retail labor (para. 0004) by having a system that automatically pushes the product to a front of a shelf. 
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hahn et al. (US 2008/0236182) teaches an open display refrigerator with an arm and a bracket coupled to an air duct.
Howington et al. (US 2006/0059934) teaches an open display refrigerator with an arm and a bracket.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763